  8:21-cv-00114-RGK-PRSE Doc # 6 Filed: 03/23/21 Page 1 of 2 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                    Plaintiff,                               8:21CV114

       vs.
                                                 MEMORANDUM AND ORDER
BEATRICE SUN TIMES, and
LINCOLN JOURNAL STAR,

                    Defendants.


       This matter is before the court on Plaintiff’s “Motion 1) Leave to Proceed of
In Forma Pauperis, 2) Request AO 240 Application, 3) Waiver of Initial Filing Fee
…,” which he included with his Complaint and was docketed as a motion for leave
to proceed in forma pauperis. (Filing 2.) However, Plaintiff’s motion does not
comply with the terms of 28 U.S.C. § 1915, the statute authorizing proceedings in
forma pauperis. See 28 U.S.C. § 1915(a)(1) (requiring the plaintiff to submit “an
affidavit that includes a statement of all assets such prisoner possesses that the
person is unable to pay such fees or give security therefor”). Plaintiff has the choice
of either submitting the $402.00 filing and administrative fees to the clerk’s office
or submitting a request to proceed in forma pauperis that complies with 28 U.S.C. §
1915.1 Failure to take either action within 30 days will result in the court dismissing
this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s “Motion 1) Leave to Proceed of In Forma Pauperis, 2)
Request AO 240 Application, 3) Waiver of Initial Filing Fee …,” (Filing 2) is denied
without prejudice to reassertion in a motion to proceed in forma pauperis that
complies with 28 U.S.C. § 1915.
  8:21-cv-00114-RGK-PRSE Doc # 6 Filed: 03/23/21 Page 2 of 2 - Page ID # 18




      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: April 22, 2021: Check for MIFP or
payment.

      Dated this 23rd day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
